BOYCE F. MARTIN, Jr., Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority that General Motors Corporation breached its duty under ERISA. The company had a fiduciary duty not to make intentional or negligent misrepresentations concerning the availability of participation in an employee welfare benefit program. I also concur in the remand for a clarification of damages and a finding of fact regarding the denial of the contingent-fee contracts. I must dissent, however, from the majority’s opinion concerning pre-judgment interest and the remand for factfinding on the attorney’s fees.
The district court denied an award of prejudgment interest, which is a discretionary determination. Unless the district court abused its discretion, its decision should stand. See In re Bendectin Litigation, 857 F.2d 290, 307 (6th Cir.1988), cert. denied, 488 U.S. 1006, 102 L.Ed.2d 779 (1989). In Bricklayers’ Pension Trust Fund v. Taiariol, 671 F.2d 988, 990 (6th Cir.1982), we found that a remand was appropriate because the district court failed to address the propriety of awarding pre-judgment interest. That case is distinguishable from this case because the district court in this case specifically determined that an award of pre-judgment interest was not appropriate. Contrary to the majority’s view, the district court’s reasoning is sufficient to support the denial of pre-judgment interest. The majority argues that, because the district court examined General Motors’ behavior, the district court was improperly applying a standard for punitive damages. My reading of the district court’s decision, however, indicates that the district court simply found that GM’s behavior toward the Class was not so egregious as to mandate additional, discretionary compensation through the award of pre-judgment interest. In so deciding, the district court did not abuse its discretion.
As regards the award of attorney’s fees, I would affirm the district court. Under Perotti v. Seiter, 935 F.2d 761, 763 (6th Cir.1991), we apply an abuse-of-discretion standard of review to a district court’s award of attorney’s fees. The district court gave a concise and clear explanation *255for the fee award by adopting the reasoning of the Class in its Application for Attorney Fees. The court did not abuse its discretion because the record was complete and the court’s reasons were sufficient.